Case 1:20-cv-23564-MGC Document 99 Entered on FLSD Docket 08/16/2021 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 1:20-cv-23564-MGC

   DAVID WILLIAMS and CAROLL
   ANGLADE, THOMAS MATTHEWS,
   MARTIZA ANGELES, and HOWARD
   CLARK, individually and on behalf of all
   others similarly situated,
          Plaintiffs,

   v.

   RECKITT BENCKISER LLC and
   RB HEALTH (US) LLC,
          Defendants.


        PLAINTIFFS’ SUPPLEMENTAL BRIEF IN RESPONSE TO THIS COURT’S
                           AUGUST 5, 2021, ORDER

         I.      INTRODUCTION
         On August 5, 2021, this Court requested Plaintiffs, Defendants, objector Ted Frank,
  and amicus Truth in Advertising, Inc., to provide supplemental briefing regarding the
  proposed Settlement’s injunctive relief (the “August 5 Order”). In particular, the Court
  requested authority on whether consumers “appreciate any substantive difference between a
  health-related product which is said to be clinically or scientifically ‘proven’ and a health-
  related product which is represented to be clinically or scientifically ‘tested.’” August 5 Order.
  Below is Plaintiffs’ submission.
         II.     ARGUMENT
         A natural starting point for understanding how consumers appreciate marketing
  language within the present context is to understand what the law sets out for an actionable
  false advertising claim. A false advertising claim is analyzed under the “reasonable consumer”
  standard. See Davis v. Fresh Market, 2020 WL 3489369, at *4 (S.D. Fla. Jun. 26, 2020). What
  a “reasonable consumer” understands is subject to common sense. See, e.g., McKinnis v. Kellogg
  USA, No. CV07-2611ABC(RCX), 2007 WL 4766060, at *4 (C.D. Cal. Sept. 19, 2007) (“A
  reasonable consumer, even on the most cursory review of the Froot Loops box, could not, as
  a matter of law, be misled into believing that the cereal contains actual fruit.”). When viewing
                                                  1
Case 1:20-cv-23564-MGC Document 99 Entered on FLSD Docket 08/16/2021 Page 2 of 6




  a label in particular, “deceptive advertising claims should take into account all the information
  available to consumers and the context in which that information is provided and used.” Bell
  v. Publix Super Markets, Inc., 982 F.3d 468, 477 (7th Cir. 2020). Here, the relevant context is
  not just a health supplement, but instead a brain supplement that purports to improve brain
  performance by actually carrying active ingredients across the blood brain barrier. As such, it
  is fair and in keeping with common sense to recognize that consumers give greater attention
  to brain supplements’ labeling. False and deceptive advertising claims cannot be based on
  “unreasonable or fanciful interpretations of labels or some other advertising…” Id. at 477.
  Instead, reasonable consumers are charged with understanding words on labels to give their
  reasonable, ordinary meaning. See Nowrouzi v. Maker's Mark Distillery, Inc., No. 14CV2885
  JAH NHS, 2015 WL 4523551, at *7 (S.D. Cal. July 27, 2015) (“This Court finds that
  ‘handmade’ cannot reasonably be interpreted as meaning literally by hand nor that a
  reasonable consumer would understand the term to mean no equipment or automated process
  was used to manufacture the whisky.”).
         As set out by Defendants in their submission, there is a significant difference between
  a “proven” claim and a “tested” claim. [DE 98, p. 3-5]. A claim is “proven” when its
  “existence, truth, or validity” has been established. Merriam-Webster.com (“prove”, “to
  establish the existence, truth, or validity of (as by evidence or logic)”, “to demonstrate as
  having a particular quality or worth”). In contrast, a claim that something has been “tested”
  does not connote certainty as much as describe the process that a product has been through.
  Merriam-Webster.com       (“tested”,   “subjected    to   or    qualified   through    testing”);
  Dictionary.com (“test” “the means by which the presence, quality, or genuineness of anything
  is determined; a means of trial”).
         Significantly, the phrases “clinically proven” and “clinically tested” have been
  researched by Defendants prior to the initiation of this case. As Defendants’ recent submission
  makes clear, “clinically proven” and “clinically tested” were one of nearly 40 claims that were
  the subject of consumer market research testing. [DE 98-3] As the marketing research
  revealed, 91% of respondents found efficacy of the product to be either extremely important
  or very important. Such a finding has wider support. A recent article summarized research in
  which 500 United States supplement customers answered questions concerning supplements.
  See Exhibit A. Of those surveyed, 84% “agreed that efficacy is very important…” Based on

                                                 2
Case 1:20-cv-23564-MGC Document 99 Entered on FLSD Docket 08/16/2021 Page 3 of 6




  this research, the article confirmed: “[e]fficacy drives purchase decisions and informs which
  brands consumers put their trust in.” Id. Despite being a top concern and evidence that
  “consumers are doing their own research, carefully investigating claims of the supplements
  they take”, the author emphasized that efficacy claims must be made in language that
  consumers readily understand. Id. And with “clinically proven”, Defendants found an
  efficacy claim that consumers readily understood in a statistically more significant manner
  than “clinically tested.” Furthermore, Defendants provided an expert opinion that supports
  consumer market research testing that efficacy claims are valued by consumers, and that
  consumers appreciate the difference between “proven” and “tested” claims. [DE 98-4].
         Plaintiffs negotiated for injunctive relief that dramatically alters the central claim made
  about Neuriva: that it was a “proven” brain supplement. Knowing that brain supplement
  purchasers value higher levels of efficacy, Plaintiffs understood that the “proven” language
  presented a serious issue because the claim far (and falsely) out-paced the actual testing for
  Neuriva. However, Plaintiffs could not overlook the fact that Defendants possessed some
  clinical and scientific support for their claims. And as discussed in Plaintiffs’ Response to
  Objector Ted Frank and Amicus Truth in Advertising, courts routinely dismiss lawsuits that
  require businesses to substantiate their marketing claims. [DE 85, p. 5-6 (citing cases)], which
  significantly restricts the types of injunctive relief that can be achieved through litigation. Just
  recently, a court dismissed claims in a lawsuit challenging that a supplement was
  “scientifically tested.” See Corbett v. Pharmacare U.S., Inc., No. 21CV137-GPC(AGS), 2021
  WL 2473950, at *7 (S.D. Cal. June 17, 2021) (“A claim that the product has not been
  scientifically tested or clinical studies have not conclusively established that Defendant's
  Products are effective must be dismissed for lack of substantiation.”). Plaintiffs negotiated
  injunctive relief that provides a meaningful decrease in the level of efficacy being
  communicated to consumers in a way that consumers themselves understand. If there was no
  meaningful difference between objective claims that a product has been “proven” versus
  merely “tested”, then courts would allow “tested” claims to survive a substantiation analysis
  and proceed to the merits. As it stands, however, courts do recognize that disagreements over
  the level of testing and what such testing shows is different in kind than claims over a specific
  level of proof made about a product. See Lytle v. Nutramax Lab'ys, Inc., No.
  EDCV19835JGBSPX, 2019 WL 8060070, at *4 (C.D. Cal. Sept. 26, 2019). Accordingly, the

                                                   3
Case 1:20-cv-23564-MGC Document 99 Entered on FLSD Docket 08/16/2021 Page 4 of 6




  injunctive relief provided under the proposed Settlement reflects both what courts have
  permitted and allowed.
         III.   CONCLUSION
         For the reason stated herein, in Plaintiffs’ Response to Objector Ted Frank and Amicus
  Truth in Advertising [DE 85], and in Plaintiffs’ Motion for Final Approval of Class Settlement
  and Class Counsel’s Application for Attorneys’ Fees, Expense, and Service Awards [DE 69],
  Plaintiffs respectfully request the Court grant final approval of the settlement as well as the
  application for attorneys’ fees and expenses, and retain jurisdiction with respect to the class
  representative service awards.

  Dated: August 16, 2021                     Respectfully submitted,
                                             /s/ Jonathan B. Cohen
                                             Jonathan B. Cohen (Fla. Bar No. 27620)
                                             Rachel Soffin (Fla. Bar No. 18054)
                                             MILBERG COLEMAN BRYSON
                                             PHILLIPS GROSSMAN, PLLC
                                             First Tennessee Plaza
                                             800 S. Gay Street, Suite 1100
                                             Knoxville, TN 37929
                                             Telephone: (865) 247-0080
                                             Facsimile: (865) 522-0049
                                             jcohen@milberg.com
                                             rsoffin@milberg.com

                                             Daniel K. Bryson*
                                             Martha A. Geer*
                                             Patrick M. Wallace*
                                             MILBERG COLEMAN BRYSON
                                             PHILLIPS GROSSMAN, PLLC
                                             900 West Morgan Street
                                             Raleigh, NC 27603
                                             Telephone: (919) 600-5000
                                             Facsimile: 919-600-5035
                                             dbryson@milberg.com
                                             mgeer@milberg.com
                                             pwallace@milberg.com

                                             Matthew D. Schultz (Fla. Bar No. 640326)
                                             LEVIN, PAPANTONIO, THOMAS,
                                             MITCHELL, RAFFERTY & PROCTOR, PA
                                             316 S. Baylen St., Suite 600
                                             Pensacola, FL 32502
                                                4
Case 1:20-cv-23564-MGC Document 99 Entered on FLSD Docket 08/16/2021 Page 5 of 6




                                     Telephone: (850) 435-7140
                                     Facsimile: (850) 436-6140
                                     mschultz@levinlaw.com

                                     Jonathan Shub*
                                     SHUB LAW FIRM LLC
                                     134 Kings Highway East, Second Floor
                                     Haddonfield, NJ 08033
                                     Telephone: 856-772-7200
                                     jshub@shublawyers.com

                                     Nick Suciu*
                                     BARBAT, MANSOUR, & SUCIU PLLC
                                     1644 Bracken Rd.
                                     Bloomfield Hills, MI 48302
                                     Telephone:(313) 303-3472
                                     nicksuciu@bmslawyers.com

                                     *Admitted pro hac vice

                                     Attorneys for Plaintiffs and the Class




                                        5
Case 1:20-cv-23564-MGC Document 99 Entered on FLSD Docket 08/16/2021 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 16, 2021, I caused the foregoing to be filed via the

  Court’s electronic filing system which will notify all counsel of record of the same.

                                              /s/ Jonathan B. Cohen
                                              Jonathan B. Cohen




                                                 6
